SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2010 Commission file number 0-11254 COPYTELE, INC. (Exact name of registrant as specified in its charter) Delaware 11-2622630 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification no.) 900 Walt Whitman Road Melville, NY (Address of principal executive offices) (Zip Code) (631) 549-5900 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer[] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller Reporting Company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. On September 9, 2010, the registrant had outstanding 151,816,538 shares of Common Stock, par value $.01 per share, which is the registrant’s only class of common stock. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Consolidated Balance Sheets as of July 31, 2010 (Unaudited) and October 31, 2009 3 Condensed Consolidated Statements of Operations (Unaudited) for the nine months ended July 31, 2010 and 2009 4 Condensed Consolidated Statements of Operations (Unaudited) for the three months ended July 31, 2010 and 2009 5 Condensed Consolidated Statement of Shareholders’ Equity (Unaudited) for the nine months ended July 31, 2010 6 Condensed Consolidated Statements of Cash Flows (Unaudited) for the nine months ended July 31, 2010 and 2009 7 Notes to Condensed Consolidated Financial Statements (Unaudited) 8 - 24 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 25- 40 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 41 Item 4. Controls and Procedures. 41 PART II. OTHER INFORMATION Item 1. Legal Proceedings. 42 Item 1A. Risk Factors. 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 42 Item 3. Defaults Upon Senior Securities. 42 Item 5. Other Information. 42 Item 6. Exhibits. 42 SIGNATURES 43 2 PART I.FINANCIAL INFORMATION Item 1. Financial Statements. COPYTELE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) ASSETS July31, October 31, Current assets: Cash and cash equivalents $ $ Short-term investments in U.S. government securities - Accounts receivable, net of allowance for doubtful accounts of $-0- and $206,000, respectively Inventories Prepaid expenses and other current assets Total current assets Investment in Videocon Industries Limited global depository receipts, at market value Investment in Volga-Svet, Ltd., at cost Investment in Digital Info Security Co. Inc. common stock, at market value Property and equipment, net Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Total current liabilities Contingencies (Note 11) Loan payable to related party Shareholders’ equity: Preferred stock, par value $100 per share; 500,000 shares authorized; no shares issued or outstanding - - Common stock, par value $.01 per share; 240,000,000 shares authorized; 150,662,226 and 144,562,516 shares issued and outstanding, respectively Additional paid-in capital Loan receivable from related party ) ) Accumulated deficit ) ) Accumulated other comprehensive income ) - Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 COPYTELE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Nine Months Ended July 31, Net revenue Revenue from sales of encryption products, net $ $ Revenue from display engineering services, net - Display technology license fee Total net revenue Cost of revenue and operating expenses Cost of encryption products sold Cost of display engineering services - Research and development expenses Selling, general and administrative expenses Total cost of revenue and operating expenses Loss from operations ) ) Dividend income Interest income Loss before income taxes ) ) Provision for income taxes - - Net loss $ ) $ ) Net loss per share: Basic and diluted $ ) $ ) Weighted average common shares outstanding: Basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 COPYTELE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended July 31, Net revenue Revenue from sales of encryption products, net $ $ Display technology license fee - Total net revenue Cost of revenue and operating expenses Cost of encryption products sold Research and development expenses Selling, general and administrative expenses Total cost of revenue and operating expenses Loss from operations ) ) Dividend income - - Interest income Loss before income taxes ) ) Provision for income taxes - - Net loss $ ) $ ) Net loss per share: Basic and diluted $ ) $ ) Weighted average common shares outstanding: Basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 5 COPYTELE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY FOR THE NINE MONTHS ENDED JULY 31, 2010 (UNAUDITED) Loan Accumulated Additional Receivable Other Total Common Stock Paid-in From Accumulated Comprehensive Shareholders’ Shares Par Value Capital Related Party Deficit Income (Loss) Equity Balance, October 31, 2009 $ $ $ ) $ ) $ - $ Stock option compensation to employees - Stock option compensation to consultant - Common stock issued upon exercise of stock options under stock option plans - - - Common stock issued to employees pursuant to stock incentive plans - - - Common stock issued to consultants pursuant to stock incentive plans - - - Unrealized (loss) on investment in Videocon Industries Limited global depository receipts - ) ) Unrealized (loss) on investment in Digital Info SecurityCo., Inc. common stock - ) ) Net loss - ) - ) Balance, July 31, 2010 $ $ $ ) $ ) $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 COPYTELE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Nine Months Ended July 31, Cash flow from operating activities: Payments to suppliers, employees and consultants $ ) $ ) Cash received from sales of products and services Cash received for display technology license fee Dividend received Interest received Net cash used in operating activities ) ) Cash flow from investing activities: Disbursements to acquire short-term investments (U.S. government securities) ) ) Proceeds from maturities of short-term investments (U.S. government securities) Proceeds from sale of Digital Info Security Co., Inc. common stock Payments for purchases of property and equipment - ) Net cash provided byinvesting activities Cash flow from financing activities: Proceeds from exercise of stock options Net cash provided by financing activities Net (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Reconciliation of net loss to net cash used in operating activities: Net loss $ ) $ ) Stock option compensation to employees Stock option compensation to consultants Stock awards granted to employees pursuant to stockincentive plans Stock awards granted to consultants pursuant to stockincentive plans Provision for doubtful accounts - Provision for slow moving inventory reserve Depreciation and amortization Amortized discount on investments (U.S. government securities) ) ) (Gain)loss on sale of Digital Info Security Co., Inc. common stock ) Change in operating assets and liabilities: Accounts receivable, net of allowance for doubtful accounts ) ) Inventories Prepaid expenses and other current assets ) Accounts payable andaccrued liabilities ) Deferred revenue - ) Net cash used in operating activities $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 7 COPYTELE, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.BUSINESSANDFUNDING Description of Business and Basis of Presentation Our principal operations include the development, production and marketing of thin, flat, low-voltage phosphor display technology, the development of thin, flat, low-power passive display technologies and the development, production and marketing of multi-functional encryption products that provide information security for domestic and international users over virtually every communications media. The condensed consolidated financial statements are unaudited, and have been prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”) for interim financial reporting, and with the rules and regulations of the Securities and Exchange Commission regarding interim financial reporting.Accordingly, they do not include all of the information and footnotes required by US GAAP for complete financial statements.The information contained herein is as of July 31, 2010 and for the nine-month and three-month periods ended July 31, 2010 and 2009.In management’s opinion, all adjustments (consisting only of normal recurring adjustments considered necessary for a fair presentation of the results of operations for such periods) have been included herein.We are required to make certain estimates, judgments and assumptions that management believes are reasonable based upon the information available.These estimates and assumptions affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the dates of the condensed consolidated financial statements and the reported amounts of revenue and expenses during the reporting periods. The condensed consolidated financial statements include the accounts of CopyTele, Inc. and its wholly owned subsidiaries, CopyTele International Ltd. (“CopyTele International”) and CopyTele Marketing Inc. (“CopyTele Marketing”).CopyTele International and CopyTele Marketing were incorporated in the British Virgin Islands in July 2007 and September 2007, respectively.CopyTele International was formed for the purpose of holding an investment in global depository receipts of Videocon Industries Limited, an Indian company (“Videocon”).As of July 31, 2010, CopyTele Marketing was inactive.All significant intercompany transactions have been eliminated in consolidation. In preparing these condensed consolidated financial statements, we have evaluated events and transactions for potential recognition or disclosure through the date the condensed consolidated financial statements were issued. The results of operations for interim periods presented are not necessarily indicative of the results that may be expected for a full year or any interim period.Reference is made to the audited consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the fiscal year ended October 31, 2009, for more extensive disclosures than contained in these condensed consolidated financial statements. 8 Effective October31, 2009, we adopted Accounting Standards Codification (“ASC”) 105 “GAAP” (“ASC 105”) issued by the Financial Accounting Standards Board (“FASB”) that establishes the ASC as the source of authoritative accounting principles to be applied in the preparation of financial statements in conformity with GAAP.All accounting guidance that is not included in the Accounting Standards Codification is now considered to be non-authoritative.The adoption of ASC 105 had no impact on our financial position or operating results as it only amends the reference to existing accounting standards (other than the Securities and Exchange Commission (“SEC”) guidance). Funding and Management’s Plans Since our inception, we have met our liquidity and capital expenditure needs primarily through the proceeds from sales of common stock in our initial public offering, in private placements, upon exercise of warrants issued in connection with the private placements and our initial public offering, and upon the exercise of stock options.In addition, commencing in the fourth quarter of fiscal 1999, we have generated limited cash flows from sales of our encryption products and in May 2008 began receiving license fees related to our display technology from Videocon pursuant to the License Agreement (as defined below). During the nine months ended July 31, 2010, our cash used in operating activities was approximately$1,889,000. This resulted from payments to suppliers, employees and consultants of approximately $2,381,000, which was offset by cash of approximately $116,000 received from collections of accounts receivable related to sales of encryption products, $300,000 received from display technology licensing fee, approximately $68,000 of dividend income received and approximately $9,000 of interest income received.Our cash provided by investing activities during the nine months ended July 31, 2010 was approximately $797,000, which resulted from purchases of short-term investments consisting of U.S. government securities of approximately $750,000, offset by $1,500,000 received upon maturities of short-term investments consisting of U.S. government securities and approximately $47,000 received upon the sale of Digital Info Security Co. Inc. common stock.Our cash provided by financing activities during the nine months ended July 31, 2010 was approximately $1,049,000, which resulted from cash received upon the exercise of stock options.As a result, our cash, cash equivalents, and investments in U.S. government securities at July 31, 2010 decreased to approximately $1,409,000 from approximately $2,201,000 at October 31, 2009. Total employee compensation expense for the nine-month periods ended July 31, 2010 and 2009 was approximately $2,597,000 and $2,811,000, respectively.For the three-month periods ended July 31, 2010 and 2009 total employee compensation was approximately $720,000 and $889,000, respectively.During the nine-month ended July 31, 2010 and 2009, a significant portion of employee compensation consisted of the issuance of stock and stock options to employees in lieu of cash compensation.Stock-based compensation expense, related to stock awards granted to employees, for the nine-month periods ended July 31, 2010 and 2009 amounted to approximately $1,392,000 and $1,621,000, respectively, and for the three-month periods ended July 31, 2010 and 2009 amounted to approximately $398,000 and $449,000, respectively.Stock-based compensation expense, related to stock options granted to employees and directors, for the nine-month periods ended July 31, 2010 and 2009 amounted to approximately $535,000 and $660,000, respectively, and for the three-month periods ended July 31, 2010 and 2009 amounted to approximately $96,000 and $259,000, respectively. 9 We believe that our existing cash and cash equivalents, together with cash flows from expected sales of our encryption products and revenue relating to our thin, flat, low-voltage phosphor display technology, and other potential sources of cash flows, but without regard to the timing or amount of license fees and royalties from Videocon, will be sufficient to enable us to continue our marketing, production, and research and development activities for at least 12 months.We have not currently identified any specific use for the license fee or royalty payments, if any, that we may receive from Videocon and any such payments will be available for general corporate purposes or such other uses as our management may determine.Pending their use, any payments received from Videocon will be invested in short-term, interest-bearing securities.However, our projections of future cash needs and cash flows may differ from actual results.If current cash and cash that may be generated from operations are insufficient to satisfy our liquidity requirements, we may seek to sell debt or equity securities or to obtain a line of credit.The sale of additional equity securities or convertible debt could result in dilution to our stockholders.It is also management’s intention to continue to compensate employees and consultants by issuing stock or stock options.We currently have no arrangements with respect to additional financing.We can give no assurance that we will generate sufficient revenues in the future (through sales, license fees and royalties, or otherwise) to satisfy our liquidity requirements or sustain future operations, that our production capabilities will be adequate, that other products will not be produced by other companies that will render our products obsolete, or that other sources of funding, such as sales of equity or debt, would be available, if needed, on favorable terms or at all.If we cannot obtain such funding if needed, we would need to curtail or cease some or all of our operations. Related Party Transactions with Videocon Industries Limited In November 2007, we entered into a Technology License Agreement (as amended in May 2008, the “License Agreement”) with Videocon Industries Limited, an Indian company (“Videocon”).Under the License Agreement, we provide Videocon with a non-transferable, worldwide license of our technology for thin, flat, low voltage phosphor displays (the “Licensed Technology”), for Videocon (or a Videocon Group company) to produce and market products, including TVs, incorporating displays utilizing the Licensed Technology.Under the terms of the License Agreement, we were scheduled to receive a license fee of $11 million from Videocon, payable in installments over a 27 month period, which commenced in May 2008 and continued until August 2010, and an agreed upon royalty from Videocon based on display sales by Videocon, which royalty will decrease after a specified sales level and time period are reached and may increase under other certain circumstances as a result of significant improvements in the Licensed Technology, as defined in the License Agreement.In April 2008, the Indian Government approved the License Agreement. 10 In May 2008, we received the first installment of the license fee of $2,000,000.In March 2009, we agreed to defer license fee payments due from Videocon that had been scheduled to be paid in the second quarter of fiscal year 2009 and we separately agreed to reimburse Videocon $250,000 for engineering services related to improved versions of our display technology, which amount was offset against amounts due from Videocon in lieu of a cash payment.In June 2009, we received a license fee payment from Videocon of $250,000, which was due during the quarter ended April 30, 2009 pursuant to the modified payment terms.In August 2009, we received a license fee payment from Videocon of $100,000, which was due during the quarter ended July 31, 2009 pursuant to the modified payment terms.In January 2010, we agreed to defer the license fee payments due from Videocon that had been scheduled to be paid in the first quarter of fiscal year 2010.In March 2010, we received a license fee payment from Videocon of $300,000, which was due during the quarter ended January 31, 2010 pursuant to the modified payment terms.In June 2010, we agreed to continue the deferral of the license fee payments from Videocon on the condition that in July 2010, Videocon make an additional payment of $300,000, and that in August 2010, Videocon and CopyTele agree upon a mutually acceptable payment schedule for the balance of the license fee payments.As of July, 2010, we have received aggregate license fee payments from Videocon of $2.9 million.In August 2010, we received an additional license fee payment from Videocon of $300,000, which was due during the quarter ended July 31, 2010 pursuant to the modified payment terms.In September 2010, we agreed to defer the license fee payments due from Videocon that had been scheduled to be paid in the fourth quarter of fiscal year 2010 on the condition that in November 2010, Videocon make an additional payment of $300,000, and that in December 2010, Videocon and CopyTele agree upon a mutually acceptable payment schedule for the balance of the license fee payments.While not contemplated or required by the terms of the License Agreement, after discussions with Videocon, we agreed to the payment deferrals in light of our joint decision to jointly develop improved versions of our display technology and the additional time and effort required by Videocon and us to incorporate the developmental improvements related thereto which are aimed at reducing the power consumption, improving the reliability and lowering the fabrication cost.However, the total amount of the payments did not change and Videocon’s obligation to make such payments continues to be subject only to CopyTele’s limited performance requirements described below and is not dependent on any specific performance standards which must be met by completion or delivery of prototypes of CopyTele’s products in the development stage. Videocon’s obligations with respect to the pre-production phase, and CopyTele’s assistance, under the License Agreement remain unaffected.We presently anticipate that ongoing improvements to our display technology will likely result in future modifications of the timing of payments from Videocon, which payments were originally payable in installments over a 27 month period ending in August 2010, that would materially affect in which future periods revenues from Videocon are recognized.While Videocon’s obligation with respect to the balance of the license fee remains in effect, we cannot presently estimate specific future payments dates for the remaining $7.8 million of license fee payments. We are working with Videocon to implement our technology into production display modules.Under the License Agreement, Videocon, with our assistance, is to provide the design and process engineering required to produce such display modules and also provide all tooling and fixtures required for the production process.The display modules consist of our low voltage phosphor displays, the attached associated driver circuits, and controller circuits.Under the terms of the License Agreement, we are disclosing to Videocon the Licensed Technology, including any improvements, providing documentation and training of Videocon personnel, and cooperating with Videocon to jointly implement our technology prior to production to produce prototypes of such modules.In connection with our performance requirements under the License Agreement, we are providing technical information to Videocon, so they can understand the design and fabrication processes involved in our display technology.This includes providing the design and fabrication processes of the display components, such as the matrix which contains the structure to accommodate our electron emission technology and the color phosphors that are used to illuminate our displays.Other components and fabrication processes include the design details of the electron emission system materials and specifications, the methods, materials and processes required to obtain a vacuum for our display operation and the methods and electronics involved to operate, test, and evaluate the performance of the display.The display technology improvements are aimed at reducing the power, increasing the reliability, lowering fabrication cost and to also accommodate higher resolution (higher pixel density) and higher contrast.We are using the assistance of Volga Svet Ltd., a Russian corporation (“Volga”) and an Asian company to implement these improvements.Improvements to the technology are to be jointly owned by CopyTele and Videocon.We and Videocon are jointly cooperating to seek additional business opportunities for our display technology, including additional licensees to incorporate and produce our display technology. 11 The arrangement with Videocon also provides for each of the parties to designatean advisor to the other party’sBoard of Directors.The purpose of the advisor to the Board of Directors is to provide knowledge to the Board of the display market and to apprise the Board of developments in this market.CopyTele believes this designation to be inconsequential to the operation of the License Agreement. Under the License Agreement we continue to have the right to produce and market products utilizing the Licensed Technology.We also continue to have the right to utilize Volga, with whom we have been working with for more than thirteen years, and the Asian company, with whom we have been working with for more than seven years, to produce and market, products utilizing the Licensed Technology.Additional licenses of the Licensed Technology to third parties require the joint agreement of CopyTele and Videocon. In November 2007, we also entered into a Share Subscription Agreement (the “Share Subscription Agreement”) with Mars Overseas Limited, an affiliate of Videocon (“Mars Overseas”).Under the Share Subscription Agreement, Mars Overseas purchased 20,000,000 unregistered shares of our common stock (the “CopyTele Shares”) from us for an aggregate purchase price of $16,200,000, which was valued based on the actively traded market price of our common stock.The purchase of the CopyTele Shares pursuant to the Share Subscription Agreement closed in November 2007. Also in November 2007, our wholly-owned British Virgin Islands subsidiary, CopyTele International, entered into a GDR Purchase Agreement, as amended (the “Purchase Agreement”) with Global EPC Ventures Limited (“Global”), for CopyTele International to purchase from Global 1,495,845 global depository receipts of Videocon (the “Videocon GDRs”), acquired by Global on the Luxembourg Stock Exchange for an aggregate purchase price of $16,200,000.The price of the Videocon global depository receipts on the Luxembourg Stock Exchange is based on the underlying price of Videocon’s equity shares which are traded on stock exchanges in India with prices quoted in rupees.The purchase of the Videocon GDRs pursuant to the Purchase Agreement closed in December 2007.See Note 4 “Fair Value Measurements” for additional information. 12 For the purpose of effecting a lock up of the Videocon GDRs and CopyTele Shares (collectively, the “Securities”) for a period of seven years, and therefore restricting both parties from selling or transferring the Securities during such period, CopyTele International and Mars Overseas entered into two Loan and Pledge Agreements in November 2007.The Videocon GDRs are to be held as security for a loan in the principal amount of $5,000,000 from Mars Overseas to CopyTele International, and the CopyTele Shares are similarly held as security for a loan in the principal amount of $5,000,000 from CopyTele International to Mars Overseas.The loans are for a term of seven years and do not bear interest.Prepayment of each loan requires payment of a premium by the borrower and, in any event, the lien on the Securities securing the prepaid loan will not be released until the seventh anniversary of the closing of the loans and the prepaid amount would be held in escrow until such date.The loan agreements required the parties to enter into an escrow agreement under which the parties deposited the Securities with an escrow agent for the term of the loans.The loan agreements also provide for customary events of default which may result in forfeiture of the Securities by the defaulting party.The loan and escrow agreements also provide for the transfer to the respective parties, free and clear of any encumbrances under the agreements, any dividends, distributions, rights or other proceeds or benefits received by the escrow agent in respect of the Securities.The closing of the loans took place in December 2007.The loan receivable from Mars Overseas is classified as a contra-equity under shareholders’ equity in the accompanying condensed consolidated balance sheet, because the loan receivable is secured by the CopyTele Shares and the Share Subscription Agreement and Loan and Pledge Agreement were entered into concurrently. Revenue Recognition Revenues from sales are recorded when all four of the following criteria are met: (i) persuasive evidence of an arrangement exists; (ii) delivery has occurred and title has transferred or services have been rendered; (iii) our price to the buyer is fixed or determinable; and (iv) collectibility is reasonably assured. We have assessed the revenue guidance of ASC 605-25 “Multiple-Element Arrangements” to determine whether multiple deliverables in our arrangement with Videoconrepresent separate units of accounting.Under the License Agreement, CopyTele is required to: (a) disclose to Videocon the Licensed Technology and provide reasonable training of Videocon personnel; (b) jointly cooperate with Videocon to produce prototypes prior to production; and (c) assist Videocon in preparing for production.CopyTele has determined that these performance obligations do not have value to Videocon on a standalone basis, as defined in such accounting guidance, and accordingly they do not represent separate units of accounting. We have established objective and reasonable evidence of fair value for the royalty to be earned during the production period based on analysis of the pricing for similar agreements.Accordingly, we have determined that the license fee of $11 million to be paid during the pre-production period and royalties on product sales reflects the established fair value for these deliverables.We will recognize the $11 million license fee over the estimated period that we expect to provide cooperation and assistance, limiting the revenue recognized on a cumulative basis to the aggregate license fee payments received from Videocon.We will assess at each reporting period the progress and assistance provided and will continue to evaluate the period during which this fee will be recognized. On this basis, we have recognized license fee revenue for the nine-month periods ended July 31, 2010 and 2009 of $300,000 and approximately $813,000, respectively, and for the three-months period ended July 31, 2010 and 2009 of $-0- and $250,000, respectively. 13 2.STOCK BASED COMPENSATION We maintain stock equity incentive plans under which we may grant non-qualified stock options, stock appreciation rights, stock awards, performance awards, or stock units to employees, non-employee directors and consultants. Stock Option Compensation Expense We account for stock options granted to employees and directors using the accounting guidance in ASC 718 “Stock Compensation” (“ASC 718”).In accordance with ASC 718, we estimate the fair value of stock options granted on the date of grant using the Black-Scholes pricing model.We recognize compensation expense for stock option awards on a straight-line basis over the requisite service period of the grant.We recorded stock-based compensation expense, related to stock options granted to employees and non-employee directors, of approximately $535,000 and $660,000, during the nine-month periods ended July 31, 2010 and 2009, respectively, and approximately $96,000 and $259,000, during the three-month periods ended July 31, 2010 and 2009, respectively.Compensation expense related to stock options granted to employees and non-employee directors is included in the accompanying condensed consolidated statements of operations in either research and development expenses or selling, general and administrative expenses, as applicable based on the functions performed by such employees and directors. Included in the stock-based compensation cost related to stock options granted to employees and directors, recorded during the nine-month periods ended July 31, 2010 and 2009 was approximately $18,000 and $32,000, respectively, and during the three-month periods ended July 31, 2010 and 2009 was approximately $6,000 and $7,000, respectively, of expense related to the amortization of compensation cost for stock options granted in prior periods but not yet vested.As of July 31, 2010, there was approximately $6,000 of unrecognized compensation cost related to non-vested share-based compensation arrangements for stock options granted to employees and directors, which is expected to be amortized during the current fiscal year. We also account for stock options granted to consultants using the accounting guidance under ASC 505-50 “Equity-Based Payments to Non-Employees”.In accordance with ASC 505-50, we estimate the fair value of stock options granted on the date of grant using the Black-Scholes pricing model.We recognized consulting expense for options granted to non-employee consultants, during the nine-month periods ended July 31, 2010 and 2009, of approximately $6,000 and $10,000, respectively, and during the three-month periods ended July 31, 2010 and 2009, of $-0- approximately and $3,000, respectively.Such consulting expense is included in the accompanying condensed consolidated statements of operations in either research and development expenses or selling, general and administrative expenses, as applicable based on the functions performed by such consultants.As of July 31, 2010, there was no such unrecognized consulting expense related to non-vested share-based compensation arrangements for stock options granted to consultants. 14 Fair Value Determination We separate the employees and directors we grant stock options to into three relatively homogenous groups, based on exercise and post-vesting employment termination behaviors.To determine the weighted average fair value of stock options on the date of grant, we take a weighted average of the assumptions used for each of these groups.Stock options we granted during the nine months ended July 31, 2010 and 2009 consisted of awards of options with 10-year terms which vested immediately. The following weighted average assumptions were used in estimating the fair value of stock options granted during the nine and three months ended July 31, 2010 and 2009. For the Nine Months Ended July 31, For the Three Months Ended July 31, Weighted average fair value at grant date $ Valuation assumptions: Expected term ( years) Expected volatility % % 96
